It appears that Yetta Nadler was injured through the negligence of her son while riding in his automobile. The son, Charles Nadler was the holder of an insurance policy issued by the Company protecting him from liability arising from the operation of his automobile. Abraham Nadler, father of Charles Nadler sued his son for loss of service etc. of his wife, Yetta Nadler and received a judgment of $2,-500.
This action was brought originally in the Mahoning County Common Pleas by Abraham Nadler under 9510-4 GC. against New Amsterdam Casualty Company and Charles Nadler to enforce against the insurance company the lien of the judgment.
9510-4 GC. provides as follows:
“Upon the recovery of a final judgment against any firm, person or corporation by any person, including administrators and executors, for loss or damage on account of bodily injury or death, if the defendant in such action was insured against loss or damage at the time when the right of action arose, the judgment creditor shall be entitled to have the insurance between the insurance company and the defendant applied to the satisfaction of the judgment, and if the judgment is not satisfied within thirty days after the date when it is rendered, the judgment creditor may proceed in a legal action against the defendant and the insurance company to reach and apply the insurance money to the satisfaction of the judgment.’!
The Casualty Company filed a general demurrer to the petition on the ground that under 9510-4 GC. facts were not stated to constitute a cause of action. The ruling of the trial court in sustaining the demurrer was affirmed by the Appeals.
The Casualty Co., in the Supreme Court, contends:
1. That 9510-4 GC. gives the right to proceed against the insurance company only to one who has suffered loss or damage “on account of a bodily injury”. .
2. That 9510-4 GC. was enacted solely for the benefit of the physically injured person who received the “bodily injury” in the accident.
3. That 9510-4 GC. will not permit a recovery for loss of service etc. but only for a “Bodily injury”.